[gallegosdraftfinalagmt2001.jpg]
EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”)
is entered into on July 18 2018, by and between Independence Contract Drilling,
Inc., a Delaware corporation (“Company”), and J. Anthony Gallegos, Jr.
(“Executive”). W I T N E S S E T H: WHEREAS, effective as of the closing of the
transactions contemplated by the Agreement and Plan of Merger dated July 18,
2018, among the Company, [Merger Sub] and Sidewinder Drilling LLC (the “Merger
Agreement”, and such closing, the “Closing” and such date of the Closing, the
“Closing Date”), the Company desires to employ, and Executive desires to be
employed by the Company and its subsidiaries and affiliates, as applicable, on
the terms set forth in this Agreement; NOW, THEREFORE, in consideration of the
mutual terms and agreements set forth herein, the parties hereto agree as
follows: 1. Employment. During the Employment Term (as defined below), the
Company will employ Executive, subject to the term and conditions of this
Agreement, and Executive hereby agrees effective upon closing of the
transactions contemplated by the Merger Agreement, to accept employment by the
Company or an affiliate subject to the terms and conditions of this Agreement,
during the Employment Term (as defined below). . 2. Term. The “Employment Term”
shall mean the period commencing on the Closing Date (the “Effective Date”) and
ending on the third anniversary of the Effective Date; provided, however, if
neither party shall have provided written notice of termination at least one
year prior to the scheduled expiration of the then current term of this
Agreement (each such date by which such notice must be provided, a “Renewal
Date”), the Employment Term shall automatically be extended for one additional
years so as to expire two years from such Renewal Date, in all cases subject to
earlier termination as provided in Section 5. Upon a Change of Control, the
Employment Term shall be automatically extended to the third anniversary of the
Change of Control. Notwithstanding the foregoing or any provision of this
Agreement to the contrary, it is understood and agreed that this Agreement shall
immediately and automatically terminate without liability or obligation from
either party upon the occurrence of the any of the following events: (i)
termination of the Merger Agreement for any reason prior to the Closing; (ii)
Executive ceases for any reason to be employed in his capacity as Chief
Executive Officer of Sidewinder Drilling LLC or its affiliates prior to the
Closing or (iii) Executive commits an act of moral turpitude prior to the
Effective Date that the Board of Directors unanimously determines in its good
faith judgment makes Executive unfit to serve as Chief Executive Officer of the
Company as contemplated hereunder 3. Position and Duties. (a) During the
Employment Term, (A) Executive’s position (including status, offices, titles and
reporting requirements, authority, duties and responsibilities) shall be
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2002.jpg]
Chief Executive Officer reporting to the Board and (B) Executive’s services
shall be performed at the Company’s executive offices in Houston, Texas or other
locations less than 50 miles from such location. (b) During the Employment Term
and excluding any periods of vacation and sick leave to which Executive is
entitled, Executive agrees to devote the substantial portion of his attention
and time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to
Executive hereunder or the Board, to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Term it shall not be a violation of this Agreement for Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments and business endeavors, so long as such activities do not
significantly interfere with the performance of Executive’s responsibilities as
an employee of the Company in accordance with this Agreement. . 4. Compensation
and Related Matters. During the Employment Term, Executive shall be entitled to
the following compensation and benefits: (a) Salary. Until consummation of the
transactions contemplated by the Contribution Agreement, the Company shall pay
to Executive a total annual base salary of $425,000 (which salary may be
increased (but not decreased) by the Company in its discretion) (“Base Salary”),
payable in accordance with the normal payroll practices of the Company. During
the Employment Term, the Base Salary shall be reviewed by the Board of Directors
of the Company (the “Board”) at least annually; provided, however, that a salary
increase shall not necessarily be awarded as a result of such review. Any
increase in Base Salary may not serve to limit or reduce any other obligation to
Executive under this Agreement. Base Salary shall not be reduced after any such
increase. The term Base Salary as utilized in this Agreement shall refer to Base
Salary as so increased. (b) Bonus. Executive shall be eligible for an annual
bonus and other annual incentive compensation (collectively, the “Annual Bonus”)
for each fiscal year of the Company during the Employment Term, in accordance
with the Company’s bonus plan for senior executives of the Company. The Annual
Bonus shall be based upon a target amount of 100% of Base Salary, based upon
performance criteria established by the Board in its sole discretion, and
notwithstanding the foregoing, shall be payable in the sole discretion of the
Board. Each such Annual Bonus shall be paid no later than March 15 of the year
following the year for which the Annual Bonus is earned, unless Executive shall
elect to defer the receipt of such Annual Bonus pursuant to a Company-sponsored
deferred compensation plan in effect or the bonus plan provides for a different
payment date. (c) Expenses. Executive shall be entitled to receive prompt
reimbursement for all reasonable and necessary expenses incurred by Executive in
performing services hereunder, including all travel and living expenses while
away from home on business or at the request of and in the service of the
Company, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.
Notwithstanding any provision of this Agreement to the contrary, the 2
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2003.jpg]
amount of expenses for which Executive is eligible to receive reimbursement
during any given taxable year of Executive shall not affect the amount of
expenses for which Executive is eligible to receive reimbursement during any
other taxable year of Executive. Reimbursement of expenses under this Section
4(c) shall be made within thirty (30) days following submission of a completed
expense reimbursement form (but in no event later than the last day of the
calendar year following the calendar year in which the expense was incurred).
The right to reimbursement pursuant to this Section 4(c) is not subject to
liquidation or exchange for another benefit. (d) Benefits. Executive shall be
eligible to participate in or receive benefits under any group health or other
executive benefit plan or arrangement made available by the Company to its
senior executive officers, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. (e)
Vacations. Executive shall be entitled to a minimum of four weeks paid vacation
and holidays in accordance with the policies, programs and practices of the
Company as in effect from time to time. (f) Restricted Stock and Options and
other Equity Compensation. Upon Execution of this Agreement, Executive will be
granted the long-term incentive awards described on Appendix A to this
Agreement. Executive also shall participate in any annual or special equity
compensation or long-term compensation plans and programs made available to the
senior executive officers of the Company. 5. Termination. Executive’s employment
hereunder may be terminated during the Employment Term under the following
circumstances: (a) Death. Executive’s employment hereunder shall terminate upon
Executive’s death. (b) Disability. Executive’s status as an executive and
employee of the Company may be terminated for “Disability”, and Executive will
be deemed “Disabled”, if Executive shall have been unable to substantially
perform Executive’s duties as an executive of the Company or any subsidiary
thereof as a result of sickness or injury, with or without reasonable
accommodation, and shall have remained unable to perform any such duties for a
period of more than 120 days in any 12-month period. If the Company determines
that Executive has become Disabled, the Company shall notify Executive of its
determination. Executive may then request an accommodation from the Company to
assist in his/her return to work. The Company will determine whether Executive’s
request can be accommodated without undue hardship no later than 30 days after
Executive requests an accommodation. In the event Executive’s request cannot be
accommodated, the Company may, by notice given in the manner provided in this
Agreement, terminate the status of Executive as an executive and employee of the
Company. Any such termination shall become effective 30 days after such notice
of termination is given, unless within such 30-day period, Executive becomes
capable of rendering services of the character contemplated hereby (and a
physician chosen by the Company so certifies in writing) and Executive in fact
resumes such services. 3 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2004.jpg]
(c) Cause. The Company may terminate Executive’s employment with or without
Cause. For purposes of this Agreement, “Cause” shall mean Executive’s: (i)
willful and continued failure to comply with the reasonable written directives
of the Company for a period of thirty (30) days after written notice from the
Company; (ii) willful and persistent inattention to duties for a period of
thirty (30) days after written notice from the Company, or the commission of
acts within employment with the Company amounting to gross negligence or willful
misconduct; (iii) misappropriation of funds or property of the Company or
committing any fraud against the Company or against any other person or entity
in the course of employment with the Company; (iv) misappropriation of any
corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of the Company or to the benefits
of which the Company is entitled; (v) conviction of a felony involving moral
turpitude; (vi) willful failure to comply in any material respect with the terms
of this Agreement and such non-compliance continues uncured after thirty (30)
days after written notice from the Company; or (vii) chronic substance abuse,
including abuse of alcohol, drugs or other substances or use of illegal
narcotics or substances, for which Executive fails to undertake treatment
immediately after requested by the Company or to complete such treatment and
which abuse continues or resumes after such treatment period, or possession of
illegal narcotics or substances on Company premises or while performing
Executive’s duties and responsibilities. For purposes of this definition, no
act, or failure to act, by Executive will be considered “willful” if done, or
omitted to be done, by Executive in good faith and in the reasonable belief that
the act or omission was in the best interest of the Company or required by
applicable law. Any termination during the Employment Term by the Company for
Cause shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 9 of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice). The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder. “Date of 4 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2005.jpg]
Termination” shall mean the date that employment with the Company and its
affiliates is terminated in all respects for any reason. (d) Good Reason.
Executive may terminate Executive’s employment without Good Reason or for Good
Reason. For purposes of this Agreement, the term “Good Reason” shall mean
without the express written consent of Executive, the occurrence of any of the
following: (i) any action or inaction that constitutes a material breach by the
Company of this Agreement and such action or inaction continues uncured after
thirty (30) days following written notice from Executive; (ii) the assignment to
Executive of any duties inconsistent in any respect with Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3(a) of this Agreement, or
any other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company within 30 days of receipt of written notice thereof
given by Executive; (iii) any failure by the Company to comply with the
provisions of Section 4 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Company as soon as reasonable possible, but no later than 30 days after receipt
of written notice thereof given by Executive; (iv) a change in the geographic
location at which Executive must perform services to a location more than fifty
(50) miles from Houston, Texas or the location at which Executive normally
performs such services as of the Effective Date; or (v) in the event a Change of
Control (as defined in Section 6(b)(v)) has occurred, the assignment to
Executive to any position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities that are not (A) as a
senior executive officer with the ultimate parent company of the entity
surviving or resulting from such Change of Control and (B) substantially
identical to Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities as contemplated
by this Agreement. Notwithstanding anything herein to the contrary, the interim
assignment of Executive’s position, authority, duties, or responsibilities to
any person while Executive is absent from his duties during any of the 120 days
set forth under the definition of Disability shall not constitute a Good Reason
for Executive to terminate his employment with the Company. In addition,
Executive’s termination of employment shall not constitute Good Reason unless
Executive notifies the Company of the condition or event constituting Good
Reason within ninety days (90) days of the condition’s occurrence (unless
unknown to Executive) and the Company fails to cure the 5 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2006.jpg]
conditions, to the extent curable, specified in the notice within thirty (30)
days following such notification, and such termination occurs no later than 90
days following expiration of such cure period. Any termination during the
Employment Term by Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 9 of the
Agreement. 6. Compensation Upon Termination. In the event that Executive’s
employment under this Agreement terminates during the Employment Term for any
reason, the Company will pay to Executive (a) subject to Section 10 (Compliance
with Section 409A of the Code), in a single lump sum payment, in accordance with
the normal payroll practices of the Company (or such earlier date as may be
required by applicable law), the aggregate amount of (i) any earned but unpaid
Base Salary and (ii) accrued but unpaid vacation pay through the Date of
Termination; (b) in accordance with Section 4(c) above, any unreimbursed
business expenses incurred prior to the Date of Termination that are
reimbursable in accordance with Section 4(c) above, and (c) such employee
benefits, if any, as to which Executive may be entitled pursuant to the terms
governing such benefits, payable in accordance with the terms of the applicable
plan or other arrangement governing such benefits (collectively, the “Accrued
Obligations”). Payment of the Accrued Obligations shall be the only compensation
paid to Executive under this Agreement in the event of termination of employment
due to death or Disability. (a) For Cause or Without Good Reason. If Executive’s
employment is terminated by the Company for Cause or by Executive without Good
Reason, the Company shall pay Executive the Accrued Obligations, and the Company
shall have no further obligations to Executive under this Agreement. (b) Without
Cause or For Good Reason Not in Contemplation of a Change of Control. If
Executive’s employment is terminated by the Company without Cause (other than
for Disability) or by Executive for Good Reason, and in each case not “in
connection with a Change of Control” (as defined in Section 6(b)(v)), in
addition to payment of the Accrued Obligations, Executive shall be entitled to
the following additional benefits (collectively, the “Other Benefits”): (i)
Executive shall be entitled to receive a single lump sum payment of the
following, which amount shall be paid at the time provided in Section 6(d): A.
Any earned but unpaid Annual Bonus related to the calendar year prior to the
calendar year in which the Date of Termination occurs plus; B. the product of
(x) the target Annual Bonus for the fiscal year during which termination of
employment occurs, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365. C. An amount equal to the Severance Multiple (as
defined in Section 6(b)(vi) multiplied by the sum of (1) Executive’s Base Salary
(at the rate in effect as of the Date of Termination) and the target Annual
Bonus for the fiscal year during which termination of employment occurs. 6
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2007.jpg]
(ii) All benefits under the Company’s equity or long-term incentive compensation
plan, including all stock options, restricted stock units and restricted stock
held by Executive, not already vested, shall be 100% vested. (iii) For a period
of 18 months from Executive’s Date of Termination the Company shall continue to
provide to Executive and/or Executive’s dependents the same level of medical and
dental benefits equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in Section
4(d) of this Agreement if Executive’s employment had not been terminated and
shall reimburse Executive for the premiums Executive pays for such medical and
dental benefits for up to 18 months following the Date of Termination as
provided in Section 6(f), and provided further, that if Executive becomes
re-employed by another employer and is eligible to receive medical or dental
benefits under another employer provided plan, the medical or dental benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. (iv) A termination shall be deemed
to be “in connection with a Change of Control” if such termination occurs during
the period beginning on the date that is (1) twelve (12) months prior to a
Change of Control occurring and (2) ending on the second anniversary of the date
of consummation of the Change of Control. (v) “Change of Control” shall mean: A.
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of
either (A) the then outstanding shares of common stock or membership interests
of the Company (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors or managers (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection A, the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company or any acquisition by the
Company; or (2) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (3) any acquisition by any corporation pursuant to a transaction
that complies with clauses (1), (2) and (3) of subsection C of this definition;
or B. Individuals, who, as of the Effective Date (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, \that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s stockholders or
members, was approved by a vote of at least a 7 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2008.jpg]
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for purpose of this Section 6(b)(v)(B)(2), any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or C. Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”) in each case, unless,
following such Corporate Transaction, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 60 percent of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any corporation resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction; or D. Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company. (vi) “Severance Multiple”,
for purposes of calculating the Other Benefits due under this Section 6(b),
shall be two (2) times, and for purposes of calculating the Other Benefits due
under Section 6(c) shall be two (2) times. In addition, target Annual Bonus for
purpose of calculating the Other Benefits due under Section 6(c) shall mean the
target Annual Bonus for the fiscal year in which termination of employment
occurred. 8 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2009.jpg]
(c) Without Cause or For Good Reason in Contemplation of a Change of Control. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, and in each case “in connection with a Change of
Control”, in addition to the payment of the Accrued Obligations, Company shall
pay to Executive the Other Benefits. (d) Release of Claims. Notwithstanding any
other provisions of this Agreement to the contrary, in consideration for
receiving the severance benefits described in Section 6(b) or (c), Executive
hereby agrees to execute (and not revoke) a release in substantially the form
attached hereto as Appendix B (the “Release”). If Executive is not a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and Final Department of Treasury Regulations
issued thereunder (collectively, “Section 409A”) at the time of termination of
Executive’s employment (“Specified Employee”), and Executive has timely signed
and delivered to the Company, by the deadline established by the Company, the
Release, which has become irrevocable by the time set forth below, the Company
shall pay Executive the lump sum cash severance benefits described in Section
6(b) or (c) on the date that is sixty (60) days following the date of
Executive’s “separation from service” within the meaning of Section 409A
(“Separation From Service”). In the event that Executive is a Specified Employee
and Executive has timely signed and delivered to the Company, by the deadline
established by the Company, the Release, which has become irrevocable by the
time set forth below, the Company shall pay Executive the lump sum cash
severance benefits described in Section 6(b) or (c) on the date that is six (6)
months following the date of Executive’s Separation From Service. Whether
Executive is or is not a Specified Employee, Executive will not be paid the lump
sum cash severance benefits described in Section 6(b) or (c) or entitled to the
benefits described in Section 6(b)(ii) or (iii) (except for Executive’s rights
under section 4980B of the Code and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”)) and Executive shall forfeit
any right to such payments and benefits, unless (i) Executive has signed and
delivered to the Company the Release and (ii) the period for revoking the
Release shall have expired (in the case of both clauses (i) and (ii)) prior to
the date that is 60 days following the date of Executive’s Separation From
Service. If Executive fails to properly execute and deliver such release (or
revokes the Release), Executive agrees that Executive shall not be entitled to
receive the severance benefits described in Section 6(b) or (c) or entitled to
the benefits described in Section 6(b)(ii) or (iii) (other than COBRA benefits).
For purposes of this Agreement, a Release shall be considered to have been
executed by Executive if it is signed by Executive’s legal representative, in
the case of Executive’s Disability or on behalf of Executive’s estate in the
case of Executive’s death. (e) Termination of Offices and Directorships. Upon
termination of Executive’s employment for any reason, unless otherwise specified
in a written agreement between Executive and the Company, Executive shall be
deemed to have resigned from all offices, directorships, and other employment
positions then held with the Company or its affiliates, if any, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. 9
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2010.jpg]
(f) Reimbursement of Premiums. During the period that the Company is required to
continue coverage in the Company’s group medical plan and the Company’s group
dental plan (collectively, the “Group Plan”) as provided in Section 6(b)(iii)
and Executive continues and pays the premium for such coverage to continue
Executive’s and any qualifying dependent’s Group Plan coverage (“Coverage”) the
Company will reimburse Executive the amount of the cost of the Coverage for up
to 18 months Executive maintains such Coverage. Any reimbursements by the
Company to Executive required under this Section 6(f) shall be made on the last
day of each month Executive pays the amount required for such Coverage, for up
to the first 18 months of Coverage. If Executive is a Specified Employee at the
time of termination and the benefits specified in this Section 6(f) are taxable
to Executive and not otherwise exempt from Section 409A then any amounts to
which Executive would otherwise be entitled under this Section 6(f) during the
first six months following the date of Executive’s Separation From Service shall
be accumulated and paid to Executive on the date that is six months following
the date of Executive’s Separation From Service. Except for any reimbursements
under the applicable Group Plan that are subject to a limitation on
reimbursements during a specified period, the amount of expenses eligible for
reimbursement under this Section 6(f), or in-kind benefits provided, during
Executive’s taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Executive. Executive’s right to reimbursement or in-kind benefits pursuant to
this Section 6(f) shall not be subject to liquidation or exchange for another
benefit. 7. Nondisclosure and Noncompetition. (a) Certain Definitions. For
purposes of this Agreement, the following terms shall have the following
meanings: (i) “Confidential Information” means any information, knowledge or
data of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company, that is not generally known to persons engaged in a business similar to
that conducted by the Company, whether produced by the Company or any of its
consultants, agents or independent contractors or by Executive, and whether or
not marked confidential. Confidential information does not include information
that (1) at the time of disclosure is, or thereafter becomes, generally
available to the public, (2) prior to or at the time of disclosure was already
in the possession of Executive, (3) is obtained by Executive from a third party
not in violation of any contractual, legal or fiduciary obligation to the
Company with respect to that information or (3) is independently developed by
Executive, but not including the confidential information provided by the
Company. (ii) “Restricted Business” means the oil and natural gas land contract
drilling business conducted in the United States of America. (b) Nondisclosure
of Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company all Confidential Information which shall 10
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2011.jpg]
have been obtained by Executive during Executive’s employment (whether prior to
or after the Effective Date) and shall not use such Confidential Information
other than within the scope of Executive’s employment with and for the exclusive
benefit of the Company. At the end of the Employment Term, Executive agrees (i)
not to communicate, divulge or make available to any person or entity (other
than the Company) any such Confidential Information, except (A) upon the prior
written authorization of the Company, (B) as may be required by law or legal
process, (C) as reasonably necessary in connection with the enforcement of any
right or remedy related to this Agreement, or (D) unless no longer Confidential
Information, and (ii) to deliver promptly to the Company any Confidential
Information in Executive’s possession, including any duplicates thereof and any
notes or other records Executive has prepared with respect thereto. In the event
that the provisions of any applicable law or the order of any court would
require Executive to disclose or otherwise make available any Confidential
Information then Executive shall, to the extent practicable, give the Company
prior written notice of such required disclosure and an opportunity to contest
the requirement of such disclosure or apply for a protective order with respect
to such Confidential Information by appropriate proceedings. (c) Covenant Not to
Compete. In consideration of the provision of the Confidential Information
during the term of this Agreement and the stock options, restricted stock and
restricted stock unit awards and other compensation provided herein, Executive
agrees that during the period of his employment by the Company and, if
Executive’s employment is terminated hereunder for any reason prior to
expiration of the Employment Term, during the twenty-four (24) month period
following the Date of Termination: (i) Executive shall not, directly or
indirectly, for himself or others, own, manage, operate, control or participate
in the ownership, management, operation or control of any business, whether in
corporate, proprietorship or partnership form or otherwise, that is engaged,
directly or indirectly, in the United States in the Restricted Business;
provided, however, that the restrictions contained herein shall not restrict the
acquisition by Executive of less than 2% of the outstanding capital stock of any
publicly traded company engaged in a Restricted Business or Executive from being
employed by an entity in which the majority of such entity’s revenues on a
consolidated basis determined in accordance with generally accepted accounting
principles are from activities and businesses that do not constitute a
Restricted Business; and (ii) Executive shall not, directly or indirectly (other
than in the performance of Executive’s duties under this Agreement) (A) solicit
any individual, who, at the time of time of such solicitation is an executive of
the Company or its affiliates, to leave such employment or hire, employ or
otherwise engage any such individual (other than employees of the Company or its
affiliates who respond to general advertisements for employment in newspapers or
other periodicals of general circulation (including trade journals)), or (B)
cause, induce or encourage any material actual or prospective client, customer,
supplier, landlord, lessor or licensor of the Company or its affiliates to
terminate or modify any such actual or prospective contractual relationship that
exists on the Date of Termination. 11 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2012.jpg]
(d) Injunctive Relief; Remedies. The covenants and undertakings contained in
this Section 7 relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Section 7
will cause irreparable injury to the Company, the amount of which will be
impossible to estimate or determine and which cannot be adequately compensated.
Accordingly, the remedy at law for any breach of this Section 7 may be
inadequate. Therefore, notwithstanding anything to the contrary, the Company
will be entitled to an injunction, restraining order or other equitable relief
from any court of competent jurisdiction in the event of any breach of any
provision of this Section 7 without the necessity of proving actual damages or
posting any bond whatsoever. The rights and remedies provided by this Section 7
are cumulative and in addition to any other rights and remedies which the
Company may have hereunder or at law or in equity. The parties hereto further
agree that, if any court of competent jurisdiction in a final nonappealable
judgment determines that a time period, a specified business limitation or any
other relevant feature of this Section 7 is unreasonable, arbitrary or against
public policy, then a lesser time period, geographical area, business limitation
or other relevant feature which is determined by such court to be reasonable,
not arbitrary and not against public policy may be enforced against the
applicable party. (e) Governing Law of this Section 7; Consent to Jurisdiction.
Any dispute regarding the reasonableness of the covenants and agreements set
forth in this Section 7, or the territorial scope or duration thereof, or the
remedies available to the Company upon any breach of such covenants and
agreements, shall be governed by and interpreted in accordance with the laws of
the state in which the prohibited competing activity or disclosure occurs, and,
with respect to each such dispute, the Company and Executive each hereby
irrevocably consent to the exclusive jurisdiction of the State of Texas for
resolution of such dispute, and further agree that service of process may be
made upon Executive in any legal proceeding relating to this Section 7 by any
means allowed under the laws of such state. (f) Executive’s Understanding of
this Section. Executive hereby represents to the Company that Executive has read
and understands, and agrees to be bound by, the terms of this Section 7.
Executive acknowledges that the geographic scope and duration of the covenants
contained in Section 7(c) are the result of arm’s-length bargaining and are fair
and reasonable in light of (i) the importance of the functions performed by
Executive and the length of time it would take the Company to find and train a
suitable replacement, (ii) the nature and wide geographic scope of the
operations of the Company, (iii) Executive’s level of control over and contact
with the Company’s business and operations in all jurisdictions where they are
located, and (iv) the fact that the Restricted Business is conducted throughout
the geographic area where competition is restricted by this Agreement. It is the
desire and intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permitted under applicable law, whether now or
hereafter in effect and therefore, to the extent permitted by applicable law,
the parties hereto waive any provision of applicable law that would render any
provision of this Section 7 invalid or unenforceable. 8. Certain Tax Matters. 12
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2013.jpg]
(a) Notwithstanding any other provision of this Agreement to the contrary, if
any portion of the payments or benefits provided to or for the benefit of
Executive under this Agreement or which Executive otherwise receives or is
entitled to receive from the Company or any successor would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest, penalties or
additions to tax with respect to such excise tax (such excise tax, together with
any interest, penalties or additions to tax with respect to such excise tax, is
herein collectively referred to as the “Excise Tax”), all such payments and
benefits being collectively referred to herein as the “Total Payments”, then,
except as otherwise provided in Section 8(b), the Total Payments shall be
reduced (but not below zero) or eliminated (as further provided for in Section
8(c)) to the extent the Independent Tax Advisor (as hereinafter defined) shall
reasonably determine is necessary so that no portion of the Total Payments shall
be subject to the Excise Tax. (b) Notwithstanding the provisions of Section
8(a), if the Independent Tax Advisor reasonably determines that Executive would
receive, in the aggregate, a greater amount of the Total Payments on an
after-tax basis (after including and taking into account all applicable federal,
state, and local income, employment and other applicable taxes and the Excise
Tax) if the Total Payments were not reduced or eliminated pursuant to Section
8(a), then no such reduction or elimination shall be made notwithstanding that
all or any portion of the Total Payments may be subject to the Excise Tax. (c)
For purposes of determining which of Section 8(a) and Section 8(b) shall be
given effect, the determination of which of the Total Payments shall be reduced
or eliminated to avoid the Excise Tax shall be made by the Independent Tax
Advisor, provided that the Independent Tax Advisor shall reduce or eliminate, as
the case may be, the Total Payments in the following order (and within the
category described in each of the following Sections 8(c)(i) through 8(c)(v), in
reverse order beginning with the Total Payments which are to be paid farthest in
time except as otherwise provided in Section 8(c): (i) by first reducing or
eliminating the portion of the Total Payments otherwise due and which are not
payable in cash (other than that portion of the Total Payments subject to
Sections 8(c)(iv) and 8(c)(v)); (ii) then by reducing or eliminating the portion
of the Total Payments otherwise due and which are payable in cash (other than
that portion of the Total Payments subject to Sections 8(c)(iii); (iii) then by
reducing or eliminating the portion of the Total Payments otherwise due to or
for the benefit of Executive pursuant to the terms of this Agreement and which
are payable in cash; (iv) then by reducing or eliminating the portion of the
Total Payments otherwise due that represent equity-based compensation, such
reduction or elimination to be made in reverse chronological order with the most
recent equity- based compensation awards reduced first; and 13 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2014.jpg]
(v) then by reducing or eliminating the portion of the Total Payments otherwise
due to or for the benefit of Executive pursuant to the terms of this Agreement
and which are not payable in cash. (d) The Independent Tax Advisor shall provide
its determinations, together with detailed supporting calculations and
documentation, to the Company and Executive for their review no later than ten
(10) days after the Date of Termination. The determinations of the Independent
Tax Advisor under this Section 8 shall, after due consideration of the Company’s
and Executive’s comments with respect to such determinations and the
interpretation and application of this Section 8, be final and binding on all
parties hereto absent manifest error. The Company and Executive shall furnish to
the Independent Tax Advisor such information and documents as the Independent
Tax Advisor may reasonably request in order to make the determinations required
under this Section 8. (e) For purposes of this Section 8, “Independent Tax
Advisor” shall mean a lawyer with a nationally recognized law firm, a certified
public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm, in each case with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
acceptable to Executive (Executive’s acceptance not to be unreasonably
withheld), and all of whose fees and disbursements shall be paid by the Company.
9. Notice. All notices hereunder must be in writing and shall be deemed to have
been given when personally delivered to the designated individual, or (unless
otherwise specified) mailed or sent by (a) United States certified or registered
mail, postage prepaid, return receipt requested, (c) a nationally recognized
overnight courier service with confirmation of receipt or (d) facsimile
transmission with confirmation of receipt. All such notices must be addressed as
follows or to such other address as to which any party hereto may have notified
the other in writing. To the Company: 11601 Galayda Houston, Texas 77066 Attn:
Chairman of the Board To Executive: At Executive’s then current address shown in
the Company’s records. or to such other address as any party may have furnished
to the others in writing in accordance herewith, except that notices of change
of address shall be effective only upon receipt. 10. Compliance with Section
409A of the Code. 14 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2015.jpg]
(a) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits, including without limitation the severance payments and benefits
under Section 6 will be paid to Executive if Executive is a Specified Employee
until the six-month anniversary of Executive’s Separation From Service to the
extent that paying such amounts at the time or times indicated in this Agreement
would result in a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code. (b) To the extent applicable, this Agreement shall be interpreted and
applied consistent and in accordance with Section 409A. The parties agree to act
in good faith in complying with the requirements of Section 409A. For purposes
of this Agreement, all references to “termination”, “termination of employment”,
Date of Termination and correlative phrases shall mean a Separation From
Service. In the event additional regulations or other guidance are issued under
Section 409A or a court of competent jurisdiction provides additional authority
concerning the application of Section 409A with respect to the payments
described in this Agreement, then the parties agree to act in good faith to
amend the provisions of this Agreement to permit such payments to be made at the
earliest time permitted under such additional regulations, guidance or authority
that as closely as practicable achieves the original intent of this Agreement.
(c) To the extent permitted under Section 409A, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §1.409A-1(b)(9) or any other applicable exception or
provision of Section 409A. (d) To the extent that any payments or reimbursements
provided to Executive under this Agreement are deemed to constitute compensation
to which Treasury Regulation §1.409A-3(i)(1)(iv) would apply, such amounts shall
be paid or reimbursed to Executive reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amounts of any such payments eligible for reimbursement in one year shall
not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Executive’s right to such payments
or reimbursement shall not be subject to liquidation or exchange for any other
benefit. 11. Miscellaneous. (a) Withholding. All amounts payable under this
Agreement will be subject to reduction to reflect such federal, state, local or
foreign taxes as will be required to be withheld pursuant to any applicable law
or regulation. (b) Successors; Binding Agreement. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns, including
Executive’s estate and legal representatives. Neither this Agreement nor any
rights, interests or obligations hereunder may be assigned by any party hereto
without the prior written consent of the other parties hereto; provided that the
Company may assign any rights, interests or obligations hereunder 15
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2016.jpg]
to any successor (whether direct or indirect, by merger, purchase, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Company. The Company agrees to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined any successor to its business and/or assets as aforesaid
which assume and agrees to perform this Agreement by operation of law or
otherwise. (c) Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and an authorized representative of the Company. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. (d) Validity. The invalidity or unenforceability of
any provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. (e) Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. (f) Entire
Agreement. This Agreement sets forth the entire agreement of the parties hereto
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, Executive or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. (g) Governing Law. This Agreement has been made and entered into
and shall be governed by the internal laws of the State of Texas without regard
to principles of conflict of laws, except as expressly provided in Section 7(e)
above with respect to the resolution of disputes arising under, or the Company’s
enforcement of, Section 7. (h) Jurisdiction. If any party commences a lawsuit or
other proceeding related to or arising from this Agreement, the parties hereto
agree that the State District Court in Houston, Harris County Texas shall have
sole and exclusive jurisdiction over any such proceeding. The State District
Court shall be the proper venue for any such lawsuit or judicial proceeding and
the parties hereto waive any objection to such venue. The parties consent to and
agree to submit to the jurisdiction of the court specified herein and agree to
16 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2017.jpg]
accept service of process to vest personal jurisdiction over them in the State
District Court of Harris County Texas. (i) Severability. The invalidity or
unenforceability of any provision or provisions of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect. (j) Amendment. It is understood and
agreed that, upon the Effective Date, this Employment Agreement amends and
restates and supersedes in its entirety any prior Employment Agreement between
the Company, its affiliates and predecessors and Executive, including any
employment agreements or arrangements Executive may have entered into with
Sidewinder Drilling, LLC or its predecessors or affiliates, including without
limitation, the Employment Agreement dated June 6, 2011, by and between
Executive and Sidewinder Drilling, Inc. and the Employment Agreement of even
date herewith between Executive and Sidewinder Drilling, LLC and the Waiver
Letter Agreement dated February 15, 2017, between Executive, Sidewinder
Drilling, Inc. and Sidewinder Drilling, LLC. [Signature page follows] 17
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2018.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written. COMPANY: INDEPENDENCE CONTRACT DRILLING, INC. Date:
7/18/18 _________________________ By: /s/ Philip A. Choyce Name: Philip A.
Choyce Title: Executive Vice President & Chief Financial Officer EXECUTIVE:
Date: 7/18/18 ________________________ /s/ J. Anthony Gallegos, Jr. J. Anthony
Gallegos, Jr. 18 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2019.jpg]
APPENDIX A EQUITY COMPENSATION AWARDED ON EFFECTIVE DATE Restricted stock units
(“RSU’s”) for common stock of the Company with an aggregate value equal to US
$1.0 million will be granted to Executive on the Effective Date. The number of
units granted will be determined by dividing US $1.0 million by the Fair Market
Value of the common stock on the Effective Date. Fair Market Value, with respect
to the common stock of the Company, shall mean the average closing price on the
New York Stock Exchange (“NYSE”) for the last 20 NYSE trading days prior to the
Effective Date. To the extent a security of the Company is not listed or traded
on the NYSE, “NYSE” as used above shall mean the principal national securities
exchange or quotation service on which the security is listed or quoted.
Vesting: The RSU’s shall cliff vest on the third anniversary of the grant date.
The RSU’s shall 100% vest upon the occurrence of a Change of Control or
termination of employment without Cause by the Company or termination of
employment for Good Reason by Executive. Except as set forth in the preceding
sentence, to the extent unvested, the RSU’s shall terminate and be forfeited
upon termination of employment. 19 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2020.jpg]
APPENDIX B AGREEMENT AND RELEASE This Agreement and Release (“Release”) is
entered into between you, the undersigned employee, and Independence Contract
Drilling, Inc. (the “Company”). You have [__] days to consider this Release,
which you agree is a reasonable amount of time. While you may sign this Release
prior to the expiration of this [___]-day period, you are not to sign it prior
to the date of your termination of employment with the Company. 1. Definitions.
(a) “Released Parties” means the Company and its past, present and future
parents, subsidiaries, divisions, successors, predecessors, employee benefit
plans and affiliated or related companies, and also each of the foregoing
entities’ past, present and future owners, officers, directors, stockholders,
investors, partners, managers, principals, members, committees, administrators,
sponsors, executors, trustees, fiduciaries, employees, agents, assigns,
representatives and attorneys, in their personal and representative capacities.
Each of the Released Parties is an intended beneficiary of this Release. (b)
“Claims” means all theories of recovery of whatever nature, whether known or
unknown, recognized by the law or equity of any jurisdiction. It includes but is
not limited to any and all actions, causes of action, lawsuits, claims,
complaints, petitions, charges, demands, liabilities, indebtedness, losses,
damages, rights and judgments in which you have had or may have an interest. It
also includes but is not limited to any claim for wages, benefits or other
compensation. It also includes but is not limited to claims asserted by you or
on your behalf by some other person, entity or government agency. 2.
Consideration. The Company agrees to pay you the consideration set forth in
sections 6 and 8 of Executive Employment Agreement between you and the Company
dated as of [_________] (the “Employment Agreement”). The Company will make such
payments to you at the times set forth in the Employment Agreement. You
acknowledge that the payment that the Company will make to you in consideration
for this Release is in addition to anything else of value to which you are
entitled and that the Company is not otherwise obligated to make this payment to
you. 3. Release of Claims. (a) You – on behalf of yourself and your heirs,
executors, administrators, legal representatives, successors, beneficiaries, and
assigns – unconditionally release and forever discharge the Released Parties
from, and waive, any and all Claims that you have or may have against any of the
Released Parties arising from your employment with the Company, the termination
thereof, and any other acts or omissions occurring on or before the date you
sign this Release; provided, however, that this Agreement shall not operate to
release any Claims that you may have to payments or benefits under Section 6 of
the Employment Agreement or any rights you may have to indemnification under any
indemnification 20 4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2021.jpg]
agreement between you and the Company or any of its affiliates, or the bylaws or
any directors and officers liability insurance policy of the Company or any of
its affiliates (collectively, the “Unreleased Claims”). (b) The release set
forth in Paragraph 3(a) includes, but is not limited to, any and all Claims
under (i) the common law (tort, contract or other) of any jurisdiction; (ii) the
Rehabilitation Act of 1973, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, and
any other federal, state and local statutes, ordinances, executive orders and
regulations prohibiting discrimination or retaliation upon the basis of age,
race, sex, national original, religion, disability, or other unlawful factor;
(iii) the National Labor Relations Act; (iv) the Employee Retirement Income
Security Act; (v) the Family and Medical Leave Act; (vi) the Fair Labor
Standards Act; (vii) the Equal Pay Act; (viii) the Worker Adjustment and
Retraining Notification Act; and (ix) any other federal, state or local law. (c)
In furtherance of this Release, you promise not to bring any Claims (other than
Unreleased Claims) against any of the Released Parties in or before any court or
arbitral authority. 4. Confidentiality. You agree that you will not reveal, or
cause to be revealed, this Release or its terms to any third party (other than
your attorney, tax advisor, or spouse), except as required by law. 5.
Acknowledgment. You acknowledge that, by entering into this Release, the Company
does not admit to any wrongdoing in connection with your employment or
termination, and that this Release is intended as a compromise of any Claims you
have or may have against the Released Parties. You further acknowledge that you
have carefully read this Release and understand its final and binding effect,
have had a reasonable amount of time to consider it, and are entering this
Release voluntarily. You acknowledge that the Company has advised you in writing
to seek the advice of legal counsel prior to executing this release, and that
you have had the opportunity to seek legal counsel of your choosing. 6.
Applicable Law. This Release shall be construed and interpreted pursuant to the
laws of Texas without regard to its choice of law rules. 7. Severability. Each
part, term, or provision of this Release is severable from the others.
Notwithstanding any possible future finding by a duly constituted authority that
a particular part, term, or provision is invalid, void, or unenforceable, this
Release has been made with the clear intention that the validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby. If any part, term, or provision is so found invalid, void or
unenforceable, the applicability of any such part, term, or provision shall be
modified to the minimum extent necessary to make it or its application valid and
enforceable. 8. Effective Date. You acknowledge that you have seven (7) days
after execution to revoke this Release, and that this Release shall not become
final and binding until the expiration of seven (7) days after execution. 21
4848-3783-0764.2



--------------------------------------------------------------------------------



 
[gallegosdraftfinalagmt2022.jpg]
IN WITNESS WHEREOF, the parties have executed this Release on the date set forth
below. EXECUTIVE: Date: [_______________, 20___] J. Anthony Gallegos, Jr.
COMPANY: INDEPENDENCE CONTRACT DRILLING, INC. Date: [_______________, 20___] By:
_________________________________ Name: ______________________________ Title:
_______________________________ 22 4848-3783-0764.2



--------------------------------------------------------------------------------



 